Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mohammad Zaryab on 08/11/2022.

The application has been amended as follows: 

1. (CURRENTLY AMENDED) A grip detection sensor comprising:
	a piezoelectric film having a first main surface and a second main surface, one of the first main surface and the second main surface being disposed at least partly on a periphery of a linearly shaped flexible object, wherein the piezoelectric film is wound around the periphery of the object;
	a first electrode on the first main surface; 
	a second electrode on the second main surface; and 
	a spacer configured to maintain a space between the object and the piezoelectric film.

  2. (ORIGINAL) The grip detection sensor according to claim 1,
	wherein the spacer is a cushioning material having flexibility.

  3. (ORIGINAL) The grip detection sensor according to claim 2,
	wherein the spacer has lower rigidity than the object.

  4. (CANCELLED)

  5. (ORIGINAL) The grip detection sensor according to claim 1,
	wherein the object has a tubular shape.

  6. (ORIGINAL) The grip detection sensor according to claim 1,
	wherein the spacer entirely covers the periphery of the object.

   7. (ORIGINAL) The grip detection sensor according to claim 1, 
	wherein the first electrode and the second electrode are transparent. 

   8.  (ORIGINAL) The grip detection sensor according to claim 7, wherein the first electrode and the second electrode are comprised of one of an inorganic material or an organic material. 

   9.  (ORIGINAL) The grip detection sensor according to claim 8, 
	wherein the inorganic material is selected from one of ITO, ZnO, silver nanowire, carbon nanotube or graphene. 

  10.  (ORIGINAL) The grip detection sensor according to claim 1, wherein the piezoelectric film is composed of a transparent material. 

  11.  (ORIGINAL) The grip detection sensor according to claim 10, wherein the transparent material is selected from uniaxially stretched polylactic acid (PLA) or poly-L-lactic acid (PLLA), and the PLA or PLLA is uniaxially stretched in a direction that forms a predetermined angle with respect to a bending direction of the piezoelectric film, and wherein the piezoelectric film is disposed on the periphery of the object such that the grip detection sensor can detect deformation of the object. 

  12. (ORIGINAL) The grip detection sensor according to claim 1, wherein the spacer is composed of transparent material.  

  13. (CURRENTLY AMENDED) A grip detection sensor comprising:
	a piezoelectric film composed of a polymer having a piezoelectric constant greater than a predetermined threshold, the piezoelectric film comprising a first main surface and a second main surface, one of the first main surface and the second main surface being disposed at least partly on a periphery of a linearly shaped flexible object, wherein the piezoelectric film is wound around the periphery of the object;
	a first electrode on the first main surface; 
	a second electrode on the second main surface; and 
	a spacer configured to maintain a space between the object and the piezoelectric film.  

  14. (ORIGINAL) The grip detection sensor of claim 13, wherein the piezoelectric film is comprised of a material that is biaxially stretched, wherein two axes of the biaxial stretching are at different stretch ratios. 

  15.  (ORIGINAL) The grip detection sensor of claim 13, wherein a stretch ratio of the piezoelectric film is between 3 and 8. 

  16.  (ORIGINAL) The grip detection sensor according to claim 13, wherein the polymer is selected from polylactic acid (PLA), poly-L-lactic acid (PLLA) or PVDF.  

  17.  (ORIGINAL) The grip detection sensor according to claim 16, wherein the polymer is PLA or PLLA, and the PLA or PLLA is uniaxially stretched in a direction that forms a predetermined angle with respect to a bending direction of the piezoelectric film, and wherein the piezoelectric film is disposed on the periphery of the object such that the grip detection sensor can detect deformation of the object. 

  18. (CURRENTLY AMENDED) A grip detection sensor comprising: 
	a piezoelectric element disposed at least partly on a periphery of a linearly shaped flexible object, wherein a piezoelectric film of the piezoelectric element is wound around the periphery of the object;
	a spacer configured to maintain a space between the object and the piezoelectric film; and
	a processing unit configured to:
monitor voltage of an output of the piezoelectric element;
determine that the voltage has exceeded a predetermined threshold; and
issue a notification to a call system. 

  19.	  (CURRENTLY AMENDED) The grip detection sensor of claim 18, wherein the processing unit is further configured to:
	detect a physical tremor when the voltage output vibrates at a frequency in a range of 5 Hz to 20 Hz; and
	issue a notification to the call system.

  20. (ORIGINAL) The grip detection sensor according to claim 18, wherein the spacer is a cushioning material having flexibility and wherein the spacer has lower rigidity than the object.  



The following is an examiner’s statement of reasons for allowance:  Closest prior art Yamaguchi (US 2018/0356912) teaches “A pressing detector and an electronic device that properly corrects an integrated value at any timing. An electronic writing instrument includes a housing, an operation unit, and a pressing detector, which includes a plurality of electrodes, a piezoelectric film, a base material, a strain resistive element, a base material, a ground electrode, and a circuit including a detection unit. When an operation surface is displaced due to pressing or release of pressing by an operator, a resistance value of the strain resistive element changes. As a result, the strain resistive element performs an output according to an amount of displacement of the operation surface. The detection unit can thus correct the integrated value by the output of the strain resistive element. Therefore, the pressing detector can properly correct the integrated value at any timing.”  Additionally, TAJITSU et al. (US 2019/0273199) teaches “A structure includes an oriented piezoelectric polymer arranged in a circular tubular or circular columnar shape, wherein the orientation angle of the piezoelectric polymer with respect to the central axis of the structure is 150 to 750, the piezoelectric polymer includes a crystalline polymer having an absolute value of 0.1 to 1000 pC/N for the piezoelectric constant d14 when the orientation axis is the third axis, and the piezoelectric polymer includes a P-body containing a crystalline polymer with a positive piezoelectric constant d14 value and an N-body containing a crystalline polymer with a negative value, wherein for the portion of the central axis of the structure having a length of 1 cm, the value of T1/T2 is 0 to 0.8, T1 being the smaller and T2 being the larger of (ZP+SN) and (SP+ZN), where ZP, SP, ZN, and SN are particularly defined masses.”  However, none of the cited prior arts alone or in combination teaches a grip detection sensor with structure as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683